Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on January 11, 2022, claims 1-9, 12, 13, 18, 20, and 23 were amended, and claim 24 was added.
Claims 1-16, 18, 20, and 23-24 are currently pending and under examination, of which claims 1, 18, and 20 are independent claims.

Response to Amendment
In response to the substantive claim amendments made to the claims, the objections previously presented are withdrawn.
With regards to the prior art rejections, Applicant’s arguments with respect to obviousness rejections of the independent claims 1, 18, and 20 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 2-16 and 23-24 depend directly, or indirectly, from independent claim 1.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 24, line 1, delete “wherein”.
Claim 24, line 2, replace “is modified” with “changes”.”. 
Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 18, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of JPH 06180139 A1 to Hayama et al. (“Hayama”) in view of US Patent Publication No. 2014/0148706 A1 to Van Treeck et al. ("Van Treeck").
Regarding independent claim 1, Hayama teaches: 
An air conditioner comprising: Hayama: Paragraph [0013] (“An image processing unit that outputs personal information and indoor environment information, a control index determination unit that determines a control index for performing air conditioning from the personal information and environmental information, and an air conditioning control unit that controls air conditioning equipment.”)
at least one of an infrared detector or a thermal camera, (i) wherein the infrared detector is configured to detect a temperature within an air-conditioned space to acquire, as a thermal image, Hayama: Paragraph [0016] (“…detects two-dimensional temperature including the floor surface and wall surface of the room by the infrared image input means of the sensor unit, and at least the wind direction obtained from the control unit of the air conditioner. After correcting the detected temperature obtained from any of the pipe temperature information, it is stored in the image storage means as a thermal image.”) Hayama: Paragraph [0022] (“A two-dimensional thermal image including a room occupant is obtained using the two-[The infrared image input means reads on “an infrared detector or a thermal camera”.]
a first thermal image including pixels indicating a temperature distribution inside an air-conditioned space, wherein each of the pixels is associated with the infrared detector, or Hayama: Paragraph [0023] (“The thermal image measured by the two-dimensional infrared sensor 2 is stored in the image storage unit 7 until the next sampling timing. The human region detection unit 8 extracts a pixel block corresponding to a human from a thermal image stored in the image storage unit 7 and calculates a representative point.”) Hayama: Paragraph [0035] (“Further, a human pixel block is created by extracting only pixels representing a person from the image B by the cut-out temperature determination means 53 and the human detection means 42 from the image B, the frequency distribution, and the frequency threshold.”) [The thermal image measured reads on “a first thermal image”.] (ii) wherein the thermal camera is configured to capture the air-conditioned space to acquire, as the thermal image, a second thermal image indicating the temperature distribution inside the air-conditioned space;
a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and …; Hayama: Paragraph [0021] (“An image processing unit 6 includes an image storage unit 7, a human region detection unit 8, a personal information extraction unit 9, and an environment information extraction unit 10. Reference numeral 11 denotes a control index determination unit that includes an activity amount detection unit 12 and a comfort level detection unit 13 that calculates the comfort level PMV.”) Hayama: Paragraph [0016] (“With this configuration, the present invention first detects two-dimensional temperature including the floor surface and wall surface of the room by the infrared image input means of the sensor unit, and at Hayama: Paragraph [0038] (“The human region is extracted from the thermal image with a common temperature range for each row obtained from the frequency distribution... The human region is extracted from the thermal image by the common temperature range.”) [The environment information extraction unit and the control index determination unit read on “a processor”.  The calculating of the individual radiation temperature based on the measured thermal image, the air flow, and the current wind direction and the air volume reads on “estimates a human body thermal emission of a person in the air-conditioned space”, which is based on the measured thermal image including human body part or the human region that reads on “the thermal image including the person in the air-conditioned space”.]  
estimates a thermal sensation of the person in the air-conditioned space based on the estimated human body thermal emission of the person in the air-conditioned space; and Hayama: Paragraph [0016] (“For example, when the comfort level is used as the control index, the control index determination unit calculates the comfort level for each individual based on the [The control index determination unit calculating the comfort level for each individual based on the information from the environmental extraction unit including the calculated individual radiation temperature reads on “estimates a thermal sensation of the person”.]
a controller that conducts air conditioning control of the air-conditioned space by controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction to produce hot or cold air emitted from the air conditioner based on the thermal sensation of the person in the air-conditioned space. Hayama: Paragraph [0016] (“The air conditioning control unit performs, for example, compressor frequency control, vertical and horizontal flap control, and indoor unit blower fan control based on an instruction from the control index determination unit.”) Hayama: Paragraph [0104] (“A hot occupant scene and a cold occupant scene are determined based on whether the skin temperature obtained from the skin temperature detecting means 331 exceeds the standard human skin temperature range obtained in advance from the calendar.”) Hayama: Paragraph [0106] (“However, since it is not good for the health to direct cold air or hot air to the human body for a long time, the hot room scene and the cold room scene are limited to 3 minutes.”) [The controlling of the air condition compressor, flap, and blower fan based on the instruction from the control index determination unit indicative of the comfort level of each individual reads on “controlling at least one of a compressor, a fan and a louver of the air conditioner to control at least one of a wind temperature, the wind speed and the wind direction … based on the thermal sensation of the person in the air-conditioned space”.  The directing of cold air or hot air reads on “to produce hot or cold air emitted from the air conditioner”.]
Hayama does not expressly teach the now claimed features including the wind speed.  However, Van Treeck describes a device and corresponding method for detecting thermal comfort in air conditioning installations in buildings. Van Treeck teaches
… a processor that estimates a human body thermal emission of a person in the air-conditioned space based on at least (i) the thermal image including the person in the air-conditioned space and (ii) a wind speed of the wind emitted from the air conditioner with respect to a location of the person in the air-conditioned space;… Van Treeck: Abstract (“A device and corresponding method for detecting thermal comfort includes an infrared sensor to generate a thermographic image by detecting the temperature at a plurality of points to detect the surface temperature of at least one person…” which reads on “the thermal image including the person”.”) Paragraph [0042] (“…the estimation device can also be provided with hardware components, such as … a microprocessor.”) Van Treeck: Paragraph [0043] (“The precision of the clothing insulation value can be determined more precisely if the estimation device stores a thermophysiological model. Such a thermophysiological model can depict the thermoregulation properties, such as sweating, shivering, vasomotor vessel constriction and dilation, the metabolism and/or the heat balance of the human body.”) Van Treeck: Paragraph [0045] (“The detection of the surface particularly taking account of the body position, allows a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body. To this end, the currently measured ambient conditions (humidity, local/global surface temperatures, local/global air speeds, seat surface temperatures, etc.) are transferred to the mathematical model as input parameters.”) [The calculated heat flows emitted by the human body reads on “a human body thermal emission of a person”. The detection of the temperature of the person based on the body position under ambient conditions including local air speed reads on “a wind speed of the wind emitted …with respect to a location of the person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama before them, to include the wind speed with respect to a location of the person as taught in Van Treeck because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve human comfort.
One of ordinary skill in the art would have been motivated to do combine the references to estimate the wind speed of an air conditioner in order to determine the perception of temperature or the perception of comfort. This can be accomplished by using an empirical comfort model that can optionally be extended by a model for detecting nonstatic processes. See Paragraph [0005] of Van Treeck.  Furthermore, the combination would allow determination or calculation of heat flows with improved precision. See Paragraph [0048] of Van Treeck
Regarding claim 2, this claim incorporates the rejection presented in claim 1. Hayama further teaches:
The air conditioner according to claim 1, further comprising: 
a wind speed estimator that includes a processor, and that estimates a wind speed inside the air-conditioned space, … Hayama: Paragraph [0049] (“In the airflow calculating means 100…The airflow (m/s) by the machine can be calculated. Therefore, by calculating the angle of the upper and lower and left and right flaps that determine the wind direction and the rotation speed of the indoor unit fan…”) [The airflow calculating means reads on “a wind speed estimator”.]
Hayama does not expressly teach “the wind speed estimator estimates the wind speed inside the air-conditioned space based on a blow parameter set in the air conditioner, the blow parameter prescribing the wind speed at an outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control, and the processor of the air conditioner estimates the thermal sensation of the person based on the thermal image and the wind speed estimated by the wind speed estimator”.  However, Van Treeck describes a device and corresponding method for detecting thermal comfort. Van Treeck teaches:
wherein the wind speed estimator estimates the wind speed inside the air-conditioned space based on a blow parameter set in the air conditioner, the blow parameter prescribing the wind speed at an outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control, and the processor of the air conditioner estimates the thermal sensation of the person based on the thermal image and the wind speed estimated by the wind speed estimator. Van Treeck: Paragraph [0052] (“…the correlation device 30…” reads on “a wind speed estimator”.) Van Treeck: Paragraph [0014]  Van Treeck: Paragraph [0037] (“The correlation device 30 may also be in the form of software that is executed on a microprocessor or microcontroller. In other embodiments of the invention, the correlation device 30 may also contain a digital signal processor, an ASIC or an FPGA.”) Van Treeck: Paragraph [0052] (“… the correlation device 30 can also be supplied with measured values for the current room climate that are captured using sensors 70 that detect an air temperature and/or a humidity and/or a flow rate and/or a quantity of air.”) Van Treeck: Paragraph [0058] (“…the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900.”) [The processor of the correlation device 30 “estimates the thermal sensation of the person based on the thermal image and the wind speed estimated by the wind speed estimator”. The flow rate of air sensed in the room reads on “a blow parameter set in the air conditioner”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama before them, to include the correlation device estimating the wind speed inside the air-conditioned space as taught in Van Treeck because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve human comfort.
One of ordinary skill in the art would have been motivated to do combine the references to estimate the wind speed of an air conditioner in order to determine the See Paragraph [0005] of Van Treeck.  
Regarding claim 3, this claim incorporates the rejection presented in claim 2. Hayama further teaches:
The air conditioner according to claim 2, wherein the processor of the air conditioner estimates the human body thermal emission of the person based on the thermal image and the wind speed estimated by the wind speed estimator. Hayama: Paragraphs [0021], [0016], and [0038] [As described in claim 1.] [The calculating of the individual radiation temperature based on the measured thermal image, the air flow, and the current wind direction and the air volume reads on “estimates the human body thermal emission of the person based on the thermal image and the wind speed”.]  
Independent claim 18 discloses a method that is implemented by the air conditioner of independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also applied to independent claim 18.
Independent claim 20 discloses a sensor system that is implemented by the air conditioner of independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also applied to independent claim 20.

Claims 4-12, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama in view of Van Treeck and further in view of de Dear, R.J., Arens, E., Hui, Z. and Oguro, M., 1997. Convective and radiative heat transfer coefficients for individual human body segments. International Journal of Biometeorology, 40(3), pp.141-156. (“Dear”).
Regarding claim 4, this claim incorporates the rejection presented in claim 3. Hayama further teaches:
The air conditioner according to claim 3, furthermore comprising:
a temperature calculator that includes a processor, and that calculates a surface temperature of the person by using the thermal image; and Hayama: Paragraph [0026] (“The thermal image stored in the image storage unit 7 is divided into M blocks by the area division representative temperature calculation means 40, and the average temperature of each block is calculated. The calculated average temperature of the block is transferred to a cutout temperature determining means 41 that determines a human cutout temperature range, and a cutout temperature range for each block is determined.”) [The cutout temperature determining means reads on “a temperature calculator”.]
Hayama does not expressly teach “wherein the processor of the air conditioner estimates the human body thermal emission of the person by using … an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator”. However, Van Treeck further teaches:
… wherein the processor of the air conditioner estimates the human body thermal emission of the person by using … an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body. To this end, the currently measured ambient conditions (humidity, local/global surface temperatures, Van Treeck: Paragraph [0046] (“The mathematical model itself is based on the human thermoregulation system and maps all thermoregulation mechanisms (sweating, shivering, vessel constriction/dilation) using known and validated (Foda et al., 2011) regression functions.”) [The model is an estimate of the human body thermal emission and is based on ambient conditions, which reads on “ambient temperature”, and the thermoregulation mechanisms read on “the surface temperature of the person”.]
The motivation to combine Hayama and Van Treeck as presented in claim 1 is incorporated herein.
Hayama and Van Treeck do not explicitly teach “a convective heat transfer coefficient calculator that calculates a convective heat transfer coefficient based on the wind speed estimated by the wind speed estimator, wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator, an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator.”  However, Dear teaches:
a convective heat transfer coefficient calculator that calculates a convective heat transfer coefficient based on the wind speed estimated by the wind speed estimator, Dear: Page 147, first column (“Subtraction of hr from the total dry heat transfer coefficients, h, of the uncoated manikin, gives the convective heat transfer coefficients, hc. Convective heat transfer coefficients were thus obtained for the manikin, in both standing and seated posture, under eight wind directions (0 to 315 azimuth degrees in 45° increments). Seven individual wind speeds were tested for each posture and direction to enable regression curves to be fitted to the hc results, wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator,… an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator. Dear: Page 141, second column, Introduction (“… potential users of a detailed model would be … the heating, ventilating and air-conditioning (HVAC)…”) Dear: Page 142, first column, (“The influential ASHRAE Handbook of Fundamentals (1993) partitions total dry heat transfer to and from the human body into convective … fluxes: C=fclhc(tcl−ta) (W/m2)… where hc is the convective heat transfer coefficient (W/m2 per K); … fcl is the clothing area factor, representing the ratio of clothed body surface area to nude body surface area (Acl/AD) and approximated as 1+0.3 Icl for an ensemble, with Icl being the intrinsic clothing ensemble insulation in clo (fcl=unity for the nude situation); tcl is the clothed body’s mean surface temperature (°C); ta is the ambient air temperature (°C) …”) [The estimate of the body heat transfer from the human body based on manikin modeling (fclhc(tcl−ta)) reads on “estimates the human body thermal emission of the person by using the convective heat transfer coefficient”, where ta reads on “ambient temperature that is a temperature of regions other than the person in the air-conditioned space”, and tcl reads on “the surface temperature of the person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama, Van Treeck, and Dear before them, to include in the estimation of the human body thermal emission of a person in Hayama to also include the calculating convective heat transfer coefficient and the estimation of 
One of ordinary skill in the art would have been motivated to do this modification to improve simulation of both transient and spatial homogeneities in a thermal environment of a person through human thermal physiological and comfort models. In order to increase the detail in the formulation of the models, anatomically specific convective and radiative heat transfer coefficients for the human body need to be accounted for; thus, improving accuracy of a thermal environment measurement for a person’s comfort. Dear Abstract.
Regarding claim 5, this claim incorporates the rejection presented in claim 4. Hayama further teaches:
The air conditioner according to claim 4, further comprising: 
a human position estimator that includes a processor, and that estimates a position of the person relative to the air conditioner based on the thermal image acquired and a position of the infrared detector or the thermal camera inside the air-conditioned space,… Hayama: Paragraph [0013] (“,… a human region detection unit that detects a human part region from the thermal image, …”) Hayama: Paragraph [0022] (“Reference numeral 35 denotes an infrared two-dimensional sensor installed in the air conditioner 34, and reference numeral 36 denotes a scanning direction and a detection range of the infrared two-dimensional sensor 35. As described above, by scanning the two-dimensional infrared sensor 35 in the frontage direction, a far person is detected on the thermal image in the upper part, and a close person is detected in the lower part.”) Hayama: Paragraph [0025] (“Therefore, in this embodiment, the thermal image stored in the image storage unit 7 is divided into M (M is a positive integer) and divided into [The calculated human position based on the thermal image reads on “estimates a position of the person … based on the thermal image acquired” and the detected person measured by the two-dimensional infrared sensor reads on “and a position of the infrared detector”.]
Hayama does not expressly teach that “wherein the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the position of the person estimated by the human position estimator, and the blow parameter, and the convective heat transfer coefficient calculator calculates the convective heat transfer coefficient of the person based on the wind speed around the person estimated by the wind speed estimator”.  However, Van Treeck teaches:
…wherein the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the position of the person estimated by the human position estimator, and the blow parameter, and… Van Treeck: Paragraph [0052] (“…the correlation device 30…” reads on “a wind speed estimator”.) Van Treeck: Paragraph [0014] (“By way of example, increasing fidgeting of the person allows thermal discomfort to be inferred. In yet another embodiment of the invention, the ventilation behavior of the person in the room can be detected. Thus, opening a window can indicate that there is an increased need for fresh air or that the temperature in the room should be lowered. In this case, the current thermal comfort is therefore low.”) Van Treeck: Paragraph [0016] (“A ventilation, heating or air conditioning installation within the meaning of the present invention may comprise a [The indication that the current thermal comfort inside the room needs fresh air (i.e., poor air circulation) or that the temperature in the room should be lowered (i.e., too hot) read on “estimates the wind speed around the person in the air-conditioned space”. The blower associated with the person reads on “the blow parameter”.]
The motivation to combine Hayama and Van Treeck as presented in claim 1 is incorporated herein.
Hayama and Van Treeck do not explicitly teach “the convective heat transfer coefficient calculator calculates the convective heat transfer coefficient of the person based on the wind speed around the person estimated by the wind speed estimator.”  However, Dear further teaches:
…the convective heat transfer coefficient calculator calculates the convective heat transfer coefficient of the person based on the wind speed around the person estimated by the wind speed estimator. Dear: Abstract (“The present study used an articulated thermal manikin with 16 body segments (head, chest, back, upper arms, forearms, hands, pelvis, upper legs, lower legs, feet) to generate … natural- and forced-mode convective coefficients. The tests were conducted across a range of wind speeds…”) Dear: Page 145, first column (“The basic approach adopted in the present study involved the use of a skin-temperature-controlled manikin exposed to a variety of precisely regulated wind speeds within a boundary layer wind tunnel.”) 
The motivation to combine Hayama, Van Treeck and Dear, which teach the features of the present claim, as submitted in claim 4 is incorporated herein.
Regarding claim 6, this claim incorporates the rejection presented in claim 4. Hayama further teaches:
The air conditioner according to claim 4, further comprising: 
a human position estimator that includes a processor, and that estimates a position of the person relative to the air conditioner based on the thermal image and a position of the infrared detector or the thermal camera inside the air-conditioned space; and… Hayama: Paragraph [0013] (“,… a human region detection unit that detects a human part region from the thermal image, …”) Hayama: Paragraph [0022] (“Reference numeral 35 denotes an infrared two-dimensional sensor installed in the air conditioner 34, and reference numeral 36 denotes a scanning direction and a detection range of the infrared two-dimensional sensor 35. As described above, by scanning the two-dimensional infrared sensor 35 in the frontage direction, a far person is detected on the thermal image in the upper part, and a close person is detected in the lower part.”) Hayama: Paragraph [0025] (“Therefore, in this embodiment, the thermal image stored in the image storage unit 7 is divided into M (M is a positive integer) and divided into regions (hereinafter, each region is referred to as a block). The human cutout temperature range is determined to calculate the human position, and the human cutout temperature is calculated in conjunction with the temperature distribution in the room, so that human detection can be easily calculated.”) [The calculated human position based on the thermal image reads on “estimates a position of the person … based on the thermal image” and the detected person measured by the two-dimensional infrared sensor reads on “and a position of the infrared detector”.]
Hayama does not expressly teach that “a wind temperature estimator that includes a processor that estimates a wind temperature around the person in the air-conditioned space based on the position of the person estimated by the human position estimator and a blow temperature at the outlet port of the air conditioner, and wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the wind temperature around the person estimated as the ambient temperature.”  However, Van Treeck teaches:
a wind temperature estimator that includes a processor that estimates a wind temperature around the person in the air-conditioned space based on the position of the person estimated by the human position estimator and a blow temperature at the outlet port of the air conditioner, and Van Treeck: Paragraph [0018] (“The surface temperature of the body of the person or his local skin temperature is set by the contact between the body and the microclimate that surrounds it.”) Van Treeck: Paragraph [0034] (“...the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller.”) Van Treeck: Paragraph [0061] (“The climate data, i.e. …the air temperature or else the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90, the sex thereof, the clothing thereof, the age thereof or the physical activity.”) 
wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the wind temperature around the person estimated as the ambient temperature. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body… ambient conditions (… local.. air speeds…) are transferred to the mathematical model as input parameters.”) [The mathematical model used to calculate the heat flow from the human body under ambient conditions or air speeds reads on “estimates the human body thermal emission of the person by using the wind temperature around the person…as the ambient temperature”.]
The motivation to combine Hayama and Van Treeck
Regarding claim 7, this claim incorporates the rejection presented in claim 6. Hayama does not expressly teach that “the processor of the wind temperature estimator estimates the wind temperature around the person based on the position of the person estimated by the human position estimator, and the blow temperature parameter set in the air conditioner, the blow temperature parameter prescribing a blow temperature at the outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control.”  However, Van Treeck further teaches:
The air conditioner according to claim 6, wherein 
the processor of the wind temperature estimator estimates the wind temperature around the person based on the position of the person estimated by the human position estimator, and Van Treeck: Paragraph [0045] (“The detection of the surface temperatures at clothed and unclothed points on a person by means of the image capture device, particularly taking account of the body position, allows a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body. To this end, the currently measured ambient conditions (… local/global surface temperatures…) are transferred to the mathematical model as input parameters.”)
the blow temperature parameter set in the air conditioner, the blow temperature parameter prescribing a blow temperature at the outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control. Van Treeck: Paragraph [0061] (“The climate data, i.e. …the air temperature or else the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90, the sex thereof, the clothing thereof, the age thereof or the physical activity.”)
Hayama and Van Treeck as presented in claim 1 is incorporated herein.
Regarding claim 8, this claim incorporates the rejection presented in claim 5. Hayama further teaches:
The air conditioner according to claim 5, wherein the human position estimator estimates the position of the person by using a position of the person’s feet in the thermal image acquired,… Hayama: Paragraph [0016] (“The personal information extraction unit detects the number of people and the position of the foot based on the extracted pixel block of the human body part and its representative point.”)
Hayama does not expressly teach that the human position estimator estimates the position of the person by using “… a height of the at the infrared detector or the thermal camera from a floor in the air-conditioned space, and an effective angular field of view of the infrared detector or the thermal camera.”  However, Van Treeck further teaches:
the human position estimator estimates the position of the person by using … a height of the infrared detector or the thermal camera from a floor in the air-conditioned space, and an effective angular field of view of the infrared detector or the thermal camera. Van Treeck: Paragraph [0008] (“…to ascertain at least one position in the room…” which reads on “a position of the person’s feet in the thermal image”.] Van Treeck: FIG. 3 [As shown in FIG. 3 with the air conditioning system 80, the image capture device 10 or “the infrared ” is positioned at “a height of the infrared detector or the thermal camera from a floor” (floor 930).] Van Treeck: Paragraph [0056] (“Since the room angle captured by the image capture device 10 and the infrared sensor 40 is identical in both cases, each image element can be assigned a temperature. This allows a distinction to be drawn between clothed and unclothed body parts [The room angle captured reads on “an effective angular field of view”.]
The motivation to combine Hayama, Dear, and Van Treeck as presented in claim 4 is incorporated herein.
Regarding claim 9, this claim incorporates the rejection presented in claim 2. Hayama further teaches:
The air conditioner according to claim 2, further comprising: 
a temperature calculator that includes a processor, and that calculates a surface temperature of the person by using the thermal image, Hayama: Paragraph [0026] (“The thermal image stored in the image storage unit 7 is divided into M blocks by the area division representative temperature calculation means 40, and the average temperature of each block is calculated. The calculated average temperature of the block is transferred to a cutout temperature determining means 41 that determines a human cutout temperature range, and a cutout temperature range for each block is determined.”) [The cutout temperature determining means reads on “a temperature calculator”.]
Hayama does not expressly teach “wherein if the wind speed at the outlet port is varied, the human region temperature calculator uses a thermal image obtained from the infrared detector or the thermal camera before the variation in the wind speed at the outlet port and a thermal image obtained from the infrared detector or the thermal camera after the variation in the wind speed at the outlet port to calculate a surface temperature of the person before the variation and a surface temperature of the person after the variation, and the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the surface Van Treeck further teaches:
wherein if the wind speed at the outlet port is varied, the human region temperature calculator uses a thermal image obtained from the infrared detector or the thermal camera before the variation in the wind speed at the outlet port and a thermal image obtained from the infrared detector or the thermal camera after the variation in the wind speed at the outlet port Van Treeck: Paragraph [0008] (“…the image capture device capture images of at least one person continuously...” which reads on “the thermal camera”.) Van Treeck: Paragraph [0014] (“…the gesticulation and the motion or the posture make it possible to infer the wellbeing of the person… This process can be detected by the image capture device…”) Van Treeck: Paragraph [0060] (“The data from the image capture device 10 are also supplied to the apparatus 1, as already explained above”, which as previously explained generates a “thermal image” based multiple variables including gesticulation, motion, and/or surface temperature of a person.) Van Treeck: Paragraph [0061] (“The apparatus 1 can now determine climate data for which the comfort of the person 90 is at a maximum. The climate data, i.e. … the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90... In this case, the apparatus 1 can take said variables as a basis for producing different setpoint value defaults for the room climate and can output control or regulatory signals to the control of regulatory device 85 that actuate the air conditioning system 80 and/or the heating device 902, as a result of which the desired climate is obtained.”) [Based on the physiological model and the thermographic image from which the surface temperature information is acquired (Abstract and Paragraph [0011], the regulatory signals for the air conditioning system 80 before producing the desired climate reads on “a thermal image obtained…before the variation in the wind speed at the outlet port”.  Based on the physiological model and the thermographic image from which the surface temperature information is acquired, the regulatory signals for the air conditioning system 80 after producing the desired climate reads on “a thermal image obtained…after the variation in the wind speed at the outlet port”.]
to calculate a surface temperature of the person before the variation and a surface temperature of the person after the variation, and Van Treeck: Paragraph [0015] (“…detecting thermal comfort therefore does not necessarily or at least not exclusively detect the temperature of the skin surface of a person but rather detects the specific behavior and hence the effects of the current room climate on the wellbeing of the person.”) [The temperature of the skin surface before the effect of the current room climate reads on “a surface temperature of the person before the variation” and the temperature of the skin surface after the effect of the current room climate reads on “a surface temperature of the person after the variation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama before them, to include the additional features of the human region temperature calculator as taught in Van Treeck because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve human comfort.
One of ordinary skill in the art would have been motivated to do combine the references to estimate the wind speed of an air conditioner in order to determine the perception of temperature or the perception of comfort. This can be accomplished by using an empirical comfort model that can optionally be extended by a model for detecting nonstatic processes. See Paragraph [0005] of Van Treeck.  The combination of the references would optimize the subjectively perceived comfort of the at least one person without the need See Paragraph [0062] of Van Treeck.
Hayama and Van Treeck do not explicitly teach, “the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the surface temperature of the person before the variation and the surface temperature of the person after the variation.”  However, Dear further teaches:
the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the surface temperature of the person before the variation and the surface temperature of the person after the variation. Dear: Abstract (“Human thermal physiological and comfort models will soon be able to simulate both transient and spatial inhomogeneities in the thermal environment... The present study used an articulated thermal manikin with 16 body segments (head, chest, back, upper arms, forearms, hands, pelvis, upper legs, lower legs, feet) ... The tests were conducted across a range of wind speeds from still air to 5.0 m/s... The radiative heat transfer coefficient measured for the whole-body was 4.5 W/m2 per K for both the seated and standing cases, closely matching the generally accepted whole-body value of 4.7 W/m2 per K.”) [The study across a range of wind speeds based on the heat coefficient measures of the body reads on “estimates the wind speed around the person …based on the surface temperature of the person”.] Dear: Page 147, second column (“…the wind tunnel’s fan was turned on and adjusted until the desired air speed (±0.05 m/s) was recorded within the manikin’s occupied zone. The manikin was then equilibrated ... Manikin segment temperatures and power inputs were logged for at least 10 min after equilibration, with logger scans every 120 s.”) [Before equilibration reads on “before the variation” and after equilibration reads on “after the variation”.]
Hayama, Van Treeck, and Dear before them, to include in the estimation of the human body thermal emission of a person in Hayama and Van Treeck to estimate the wind speed around the person (or manikin) before and after the variation of wind speed because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve user comfort.
One of ordinary skill in the art would have been motivated to do this modification to improve simulation of human thermal balance and thermoregulation when the wind speed is changed or varied in an air-conditioned environment based on human body thermal emission. Dear Abstract.
Regarding claim 10, this claim incorporates the rejection presented in claim 9. Hayama does not expressly teach “the wind speed at the outlet port is varied by setting the blow parameter so as to prescribe the wind speed at the outlet port to zero, and after that, prescribe the wind speed at the outlet port to a certain speed”.  However, Van Treeck further teaches:
The air conditioner according to claim 9, wherein the wind speed at the outlet port is varied …Van Treeck: Paragraph [0058] (“…air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900. The temperature of the entering air 950 can be used to heat or cool the room 900.”) 
Hayama and Van Treeck do not explicitly teach, “by setting the blow parameter so as to prescribe the wind speed at the outlet port to zero, and after that, prescribe the wind speed at the outlet port to a certain speed.”  However, Dear teaches:
by setting the blow parameter so as to prescribe the wind speed at the outlet port to zero, and after that, prescribe the wind speed at the outlet port to a certain speed. Dear: Abstract (“The tests were conducted across a range of wind speeds from still air to 5.0 m/s, representing atmospheric conditions typical of … indoors …”)
The motivation to combine Hayama, Van Treeck, and Dear as explained in claim 9 is incorporated herein.
Regarding claim 11, this claim incorporates the rejection presented in claim 4. Hayama further teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates the surface temperature of the person … by using the thermal image. Hayama: Paragraph [0026] (“The thermal image stored in the image storage unit 7 is divided into M blocks by the area division representative temperature calculation means 40, and the average temperature of each block is calculated. The calculated average temperature of the block is transferred to a cutout temperature determining means 41 that determines a human cutout temperature range, and a cutout temperature range for each block is determined.”) [The cutout temperature determining means reads on “a temperature calculator”.]
Hayama does not expressly teach “the temperature calculator calculates … the ambient temperature by using the thermal image”. However, Van Treeck further teaches:
wherein the temperature calculator calculates … the ambient temperature by using the thermal image. Van Treeck: Paragraph [0050] (“…a computation device 50 to which data from the correlation device 30 are supplied and that is set up to determine the surface temperature…”) Van Treeck: Paragraphs [0045] and [0046] [The mathematical model executed is based on current prevailing ambient conditions and the human thermoregulation system (“surface temperature of the person”).] Van Treeck: Abstract (“A device … includes an infrared sensor to generate a thermographic image by detecting the temperature at a plurality of points to detect the surface temperature of at least one person; an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person. The image evaluation unit determines a position in space and/or a gesture and/or anthropometric and/or morphological data of the at least one person, and a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.”)
The motivation to combine Hayama and Van Treeck as presented in claim 1 is incorporated herein.
Regarding claim 12, this claim incorporates the rejection presented in claim 4. Hayama does not expressly teach the claimed features of claim 12. However, Van Treeck further teaches:
The air conditioner according to claim 4, further comprising: 
a received heat calculator that includes a processor, and that calculates a received heat, the received heat being an amount of heat that the person receives, Van Treeck: Paragraph [0011] (“…the physiological data allow statements regarding state of health or physiological heat balance to be derived. The influence of solar radiation, like other energy variables having a thermodynamic effect on the body (thermal history), is taken into account…”) Van Treeck: Paragraph [0034] (“The image data from the image capture device 10 are supplied to an image evaluation device 20. In some embodiments of the invention, the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller. In other embodiments of the invention, the image evaluation device can be Van Treeck: Paragraph [0040] (“The temperature data are also supplied to the correlation device 30…”) [The correlation device 30 calculates “an amount of heat that the person receives”.]
wherein the processor estimates the human body thermal emission of the person by using… an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, the surface temperature of the person calculated by the temperature calculator, and the received heat calculated by the received heat calculator. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body.”) [The mathematical model used to calculate the heat flow from the human body reads on “estimates the human body thermal emission of the person by using…an ambient temperature” which is a region other than the person in the space as shown in FIG. 3.] Van Treeck: Paragraph [0047] (“…the mathematical model encounters relevant skin surface temperatures that can then be compared with the measured temperatures on clothed and unclothed surface segments of the person…”) [The skin surface temperature reads on “the surface temperature of the person” and the measured temperatures on the surface segments of the person reads on “the received heat calculated”.) 
The motivation to combine Hayama and Van Treeck as explained in claim 1 is incorporated herein.
Hayama and Van Treeck do not expressly teach “wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the convective Dear further teaches:
… wherein the processor of the air conditioner estimates the human body thermal emission of the person by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator,… Dear: Page 141, second column, Introduction [As described in claim 4.] Dear: Page 142, first column, [As described in claim 4.] [The estimate of the body heat transfer from the human body based on manikin modeling (fclhc(tcl−ta)) reads on “estimates the human body thermal emission of the person by using the convective heat transfer coefficient”.]
The motivation to combine Hayama and Dear as explained in claim 4 is incorporated herein.
Regarding claim 14, this claim incorporates the rejection presented in claim 4. Hayama and Van Treeck do not explicitly teach, “the temperature calculator calculates a temperature of the face or inside the face of the person as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates a temperature of the face or inside the face of the person as the surface temperature of the person. Dear: page 145, first column (“Using a mean air speed of 0.47 m/s directed at the face of a heated manikin head, Mayer (1992) found hc=10.5 W/m2 per K for the forehead, …the face of a heated manikin head and measured heat flux with a small heat flux plate (see Fig. 1).”)
The motivation to combine Hayama, Van Treeck, and Dear
Regarding claim 15, this claim incorporates the rejection presented in claim 4. Hayama and Van Treeck do not explicitly teach, “the temperature calculator calculates a temperature of a femoral region of the person as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates a temperature of a femoral region of the person as the surface temperature of the person. Dear: page 143, first column and Table 2 (“The climate chamber surface temperatures were independently controlled to give mean radiant temperatures of 27.0 and 28.1 °C. The resulting hr estimates, segment-by-segment, are listed in Table 2”, which includes the temperature read on the thighs or “a temperature of a femoral region of the person”.]
The motivation to combine Hayama, Van Treeck, and Dear as explained in claim 4 is incorporated herein.
Regarding claim 16, this claim incorporates the rejection presented in claim 4. Hayama and Van Treeck do not explicitly teach, “the temperature calculator calculates an average temperature of a region recognized as the person in the thermal image as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates an average temperature of a region recognized as the person in the thermal image as the surface temperature of the person. Dear: page 143, first column and Table 2 (“The really weighted average hr from this experiment was 4.3 W/m2 per K, a value in reasonably good agreement with the whole-body value of 4.7 W/m2 per K… weighted average would be significantly below 4.7 W/m2 per K were the leg and feet hr values not overestimated because of thermal stratification.”) [The average of the whole-body in watts per square meter kelvin reads on “an average temperature of a region recognized as the person”.]
Hayama, Van Treeck, and Dear as explained in claim 4 is incorporated herein.
Regarding claim 23, this claim incorporates the rejection presented in claim 1. Hayama and Van Treeck do not explicitly teach “the human body thermal emission of the person in the air-conditioned space and the thermal sensation of the person in the air-conditioned space are estimated by weighting a convective heat transfer coefficient and a wind temperature of the wind emitted from the air conditioner when the wind emitted from the air conditioner is blowing onto to the person, and weighting a convective heat transfer coefficient and the wind temperature when the wind emitted from the air conditioner is not blowing onto the person.”  However, Dear describes convective and radiative heat transfer coefficients for individual human body segments. Dear teaches:
The air conditioner according to claim 1, wherein the human body thermal emission of the person in the air-conditioned space and the thermal sensation of the person in the air-conditioned space are estimated by weighting a convective heat transfer coefficient and a wind temperature of the wind emitted from the air conditioner when the wind emitted from the air conditioner is blowing onto to the person, and weighting a convective heat transfer coefficient and the wind temperature when the wind emitted from the air conditioner is not blowing onto the person. Dear: Page 141, second column, Introduction (“A goal for comfort and heat stress research is a comprehensive model of human thermoregulation and prediction of thermal comfort by numerical algorithms. The model needs to be anatomically detailed, and able to distinguish the effects of spatial and temporal changes of conditions around the body. The completion of such a model depends partly on obtaining empirically verified heat transfer coefficients at the scale of individual body segments such as arms, legs, head and Dear: Page 142, first column, (“The influential ASHRAE Handbook of Fundamentals (1993) partitions total dry heat transfer to and from the human body into convective … fluxes: C=fclhc(tcl−ta) (W/m2)… where hc is the convective heat transfer coefficient (W/m2 per K); … fcl is the clothing area factor, representing the ratio of clothed body surface area to nude body surface area (Acl/AD) and approximated as 1+0.3 Icl for an ensemble, with Icl being the intrinsic clothing ensemble insulation in clo (fcl=unity for the nude situation); tcl is the clothed body’s mean surface temperature (°C); ta is the ambient air temperature (°C) …”) Dear: Abstract (“The present study used an articulated thermal manikin with 16 body segments (head, chest, back, upper arms, forearms, hands, pelvis, upper legs, lower legs, feet) to generate radiative heat transfer coefficients as well as natural- and forced-mode convective coefficients. The tests were conducted across a range of wind speeds from still air to 5.0 m/s… representing atmospheric conditions typical of … indoors…”) Dear: Page 145, first column (“The basic approach adopted in the present study involved the use of a skin-temperature-controlled manikin exposed to a variety of precisely regulated wind speeds within a boundary layer wind tunnel.”) Dear: Page 142, first column (“2. Wind direction: applications such as task/ambient conditioning require information on air flows directed at the body from a variety of angles.”) Dear: Page 143, first column, Convective heat transfer coefficient (hc) (“Convective heat transfer from skin or clothing results from an airstream perturbing the insulating boundary layer of air clinging to the surface of the body.  Generally, the faster the flow of air around the body, the thinner the boundary layer of air on the body’s surface, and hence the lower the thermal insulation afforded the subject.”) [The model of human thermoregulation and prediction of thermal comfort depending on empirically verified heat transfer coefficients for prediction of thermal comfort reads on “the human body thermal emission of the person in the air-conditioned space and the thermal sensation of the person in the air-conditioned space are estimated by weighting a convective heat transfer coefficient”.  The estimate of the body heat transfer from the human body based on manikin modeling (fclhc(tcl−ta)) reads on “the human body thermal emission of the person in the air-conditioned space and the thermal sensation of the person in the air-conditioned space are estimated by weighting a convective heat transfer coefficient”, where ta reads on “a wind temperature”, and tcl reads on “the surface temperature of the person”.  The air flow around the body, of atmospheric conditions, or at still air reads on “when the wind emitted from the air conditioner is not blowing onto the person”.  The air flow directed to the body greater than still air to 5.0 m/s reads on “when the wind emitted from the air conditioner is blowing onto to the person”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama, Van Treeck, and Dear before them, to include in the estimation of the human body thermal emission of a person in Hayama for the human body thermal emission of the person in the air-conditioned space and the thermal sensation of the person in the air-conditioned space to be estimated by weighting a convective heat transfer coefficient and a wind temperature because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve user comfort.
One of ordinary skill in the art would have been motivated to do this modification to improve simulation of both transient and spatial homogeneities in a thermal environment of a person through human thermal physiological and comfort models. In order to increase the detail in the formulation of the models, anatomically specific convective and radiative heat transfer Dear Abstract.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayama, Van Treeck, and Dear, and further in view of McNeill, Marc B., Parsons, Ken C., 2008. The effects of solar radiation on human thermoregulatory system: Experimental investigation into thermal strain caused by solar radiation. Department of Human Sciences, Loughborough University, LE11 3TU, UK. (“McNeill”).
Regarding claim 13, this claim incorporates the rejection presented in claim 12. Hayama does not expressly teach “the received heat calculator includes a sunlight intensity estimator that includes a processor, and that estimates a sunlight intensity on the person, a sunlight area calculator that includes a processor, and that calculates a surface area of part of the person on which sunlight is incident, and a received heat computer that includes a processor, and that calculates the received heat by using the sunlight intensity estimated by the sunlight intensity estimator, the surface area calculated by the sunlight area calculator, and a clothing absorption ratio of the person”. However, Van Treeck further teaches:
The air conditioner according to claim 12, wherein 
the received heat calculator includes a sunlight intensity estimator that includes a processor, and that estimates a sunlight intensity on the person, a sunlight area calculator that includes a processor, and that calculates a surface area of part of the person on which sunlight is incident, and Van Treeck: Paragraph [0011] and FIG. 2 (“In the image evaluation device… The influence of solar radiation, like other energy variables having a thermodynamic effect on the body (thermal history), is taken into account implicitly by virtue of the actual state  [The image evaluation device reads on “a sunlight intensity estimator” and “a sunlight area calculator”. The solar radiation taken into account reads on “estimates a sunlight intensity” and the solar radiation on the body through the infrared data reads on “a surface area of part of the person on which sunlight is incident”.]
a received heat computer that includes a processor, and that calculates the received heat by using the sunlight intensity estimated by the sunlight intensity estimator, the surface area calculated by the sunlight area calculator, and ... Van Treeck: Paragraph [0014] (“An indication of behavior-based thermal comfort is the discarding/donning or the general presence of an item of clothing, for example. This process can be detected by the image capture device using the methodology described above by determining the clothing insulation value by analyzing/simulating temperature and heat flow information.”) Van Treeck: Paragraph [0015] (“A complete image of a person is obtained in terms of activity, motion, clothing insulation value, morphology, anthropometry and physiological heat balance, including skin/clothing surface temperatures and body core temperatures.”) [The image evaluation device of paragraph [0011] reads on “a received heat computer” that uses the received heat from the solar radiation, the portion of the body receiving the radiation, and the clothing insulation value.]
The motivation to combine Hayama and Van Treeck as explained in claim 1 is incorporated herein.
Hayama, Van Treeck, and Dear do not explicitly teach “a clothing absorption ratio of the person”.  However, McNeill teaches:
…calculates the received heat by using…a clothing absorption ratio of the person McNeill: Introduction, Section 1.2, second full paragraph (“…the effects of clothing on heat [The ratio of colour of the clothing to the heat absorption reads on “a clothing absorption ratio”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama, Van Treeck, Dear, and McNeill before them, to include a clothing absorption ratio of the person because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve user comfort.
One of ordinary skill in the art would have been motivated to do this modification such that the air conditioning system of Hayama, Van Treeck, and Dear considers multiple factors when determining user comfort based on the amount of solar radiation absorbed by the human body, including solar intensity which will be affected by moisture and dust in the air and clouds, the surrounding terrain (for example diffuse radiation will be greater on sand than on grass), cloudiness; cross sectional area presented by the body to the sun’s rays; solar incidence (azimuth and altitude of the sun); geographical location (altitude, latitude); and clothing (absorbance/radiance, thickness). McNeill Section 1.1, first full paragraph. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hayama, Van Treeck, and Korean Application No. KR20110020065A to Shin et al. (“Shin”).
Regarding claim 24, this claim incorporates the rejection presented in claim 1. Hayama and Van Treeck do not explicitly teach “the thermal image is modified based on a wind speed Shin describes an air-conditioner control apparatus and method using an infrared camera are provided to reduce electricity consumption and improve user feeling by optimizing the intensity or direction of air flow. Shin teaches:
The air conditioner according to claim 1, wherein wherein the thermal image is modified based on a wind speed setting of the air conditioner. Shin: Abstract (“The control unit controls the thermal image analysis result inputted from the infrared camera and controls the adjustment of the intensity, temperature, and the supply direction of the wind from the air conditioner.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hayama, Van Treeck, and Shin before them, to include the thermal image is modified based on a wind speed setting of the air conditioner because the references are in the same field of endeavor as the claimed invention and they are focused on temperature monitoring system to improve user comfort.
One of ordinary skill in the art would have been motivated to do this modification because it would make it possible to optimize the strength or direction of the air conditioner wind than the existing air conditioner device, through which it is possible to reduce the electricity bill and improve the user's haptic satisfaction. Shin Page 4, ninth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2019085037A to Takeda et al. describes an air conditioner that can calculate the thermal sensation felt by a passenger with high accuracy. A thermal sensation calculation unit (120) calculates a thermal sensation felt by the user, where an air conditioning control unit controls the adjustment of the air conditioning air flow so that the air conditioning air .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117